10-3174-ag
         Jin v. Holder
                                                                                       BIA
                                                                               A096 262 382
                                                                               A094 778 715
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 3rd day of November, two thousand eleven.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                RAYMOND J. LOHIER, JR.,
10                SUSAN L. CARNEY,
11                     Circuit Judges.
12       _____________________________________
13
14       ZE SHENG JIN, REN HUA LI,
15                Petitioners,
16
17                       v.                                     10-3174-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONERS:              Scott E. Bratton, Cleveland, Ohio
25
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General; Carl H. McIntyre, Jr.,
29                                     Assistant Director; Christina J.
 1                             Martin, Trial Attorney,   Office of
 2                             Immigration Litigation,   Civil
 3                             Division, United States   Department
 4                             of Justice, Washington,   D.C.
 5
 6       UPON DUE CONSIDERATION of this petition for review of a

 7   decision of the Board of Immigration Appeals (“BIA”), it is

 8   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 9   review is DENIED.

10       Ze Sheng Jin and Ren Hua Li, natives and citizens of

11   China, seek review of a July 6, 2010, decision of the BIA

12   denying their motion to reopen.     In re Ze Sheng Jin, Ren Hua

13   Li, Nos. A096 262 382, A094 778 715 (B.I.A. July 6, 2010).

14   We assume the parties’ familiarity with the underlying facts

15   and procedural history of this case.

16       We review the BIA’s denial of a motion to reopen for

17   abuse of discretion.     Ali v. Gonzales, 448 F.3d 515, 517 (2d

18   Cir. 2006).    Where the BIA evaluates country conditions

19   evidence, we review that determination for substantial

20   evidence.     Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d

21   Cir. 2008).

22       Petitioners’ November 2009 motion to reopen was

23   untimely because the BIA entered a final administrative

24   order of removal in August 2008.     See

25   8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).

                                     2
 1   However, the time limitation does not foreclose a motion to

 2   reopen asylum proceedings that is “based on changed

 3   circumstances arising in the country of nationality or in

 4   the country to which deportation has been ordered, if such

 5   evidence is material and was not available and could not

 6   have been discovered or presented at the previous hearing.”

 7   8 C.F.R. § 1003.2(c)(3)(ii); see also 8 U.S.C.

 8   § 1229a(c)(7)(C)(i).   Petitioners argue that the BIA abused

 9   its discretion in concluding that they failed to establish

10   such changed country conditions.

11       Petitioners’ argue that the BIA failed to properly

12   consider several letters they submitted from friends and

13   family members in China, but we presume that the agency “has

14   taken into account all of the evidence before [it] unless

15   the record compellingly suggests otherwise”. Xiao Ji Chen v.

16   U.S. Dep’t of Justice, 471 F.3d 315, 338 n.17 (2d Cir. 2006)

17   And, there is no indication that the BIA ignored any of the

18   evidence; indeed, the BIA specifically referred to the

19   letters in its decision, noting that, given the other

20   evidence, they were not sufficient to indicate a change in

21   Chinese government policy.

22



                                   3
 1       Petitioners argue that the BIA abused its discretion in

 2   giving more weight to the United States Department of State

 3   2008 Human Rights Report on China than to other materials in

 4   evidence. However, the weight afforded to the applicant’s

 5   evidence in immigration proceedings lies largely within the

 6   discretion of the agency.   Xiao Ji Chen, 471 F.3d at 342.

 7   See also Tu Lin v. Gonzales, 446 F.3d 395, 400 (2d Cir.

 8   2006) (concluding that State Department reports are

 9   probative).

10       Nor did the BIA err in concluding that Petitioners

11   failed to demonstrate changed country conditions for

12   Christians in China.   Based on the record evidence, the BIA

13   reasonably concluded that the Chinese government restricted

14   the practice of religion prior to Petitioners’ 2006 merits

15   hearing, and has continued to do so, but that the evidence

16   did not indicate that such repression had materially

17   worsened so as to warrant reopening of Petitioners’ case.

18   Cf. Norani v. Gonzales, 451 F.3d 292, 244-45 (2d Cir. 2006)

19   (abuse of discretion for BIA to deny motion to reopen in

20   light of “substantial record evidence” of worsened country

21   conditions in Iran).

22



                                   4
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot.    Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11




                                    5